





AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of October 19, 2016, by and between Capital Bank Financial
Corp., a Delaware corporation (the “Company”), and R. Eugene Taylor (the
“Executive”).
WHEREAS, the Company and the Executive are parties to that certain Agreement,
dated as of December 22, 2009 (the “Prior Agreement”);
WHEREAS, the Company is desirous of continuing to employ the Executive in an
executive capacity on the terms and conditions, and for the consideration,
hereinafter set forth, and the Executive is desirous of being employed by the
Company on such terms and conditions and for such consideration; and
WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:
1.Effective Date. This Agreement shall become binding and enforceable when
accepted by the Executive in the manner set forth for acceptance below, and the
provisions of this Agreement shall become effective as of the date first written
above (the “Effective Date”).
2.    Employment Period. The initial term (the “Initial Employment Period”) of
the Executive’s employment under this Agreement will commence on the Effective
Date and end on December 31, 2017, unless terminated earlier pursuant to
Section 5 of this Agreement; provided, however, that as of the expiration of the
Initial Employment Period and each anniversary thereof (each, an “Extension
Date”), the term of this Agreement shall be extended for 12 months, unless
either party gives at least 90 days’ written notice prior to such Extension Date
of its intention not to further extend the Employment Period (as defined below);
and provided, further, that upon the occurrence of a Change in Control (as
defined in Exhibit A hereto), the then-current Employment Period shall
automatically be extended to the date that is two years from the date of the
consummation of the Change in Control (subject to renewal thereafter as set
forth above), unless earlier terminated pursuant to Section 5 of this Agreement
(the Initial Employment Period and each subsequent extension, including upon a
Change in Control, shall constitute the “Employment Period”).
3.    Position and Duties.
(a)    During the Employment Period, the Executive shall (i) serve as the Chief
Executive Officer of the Company, with such authority, power, duties and
responsibilities as are commensurate with such position and as are customarily
exercised by a person holding such position in a company of the size and nature
of the Company, (ii) report directly to the Board of Directors of the Company
(the “Board”, which following a Change in Control shall refer to the board of
directors of the ultimate parent corporation of the Company), and (iii) continue
to serve as a member and Chairman of the Board and thereafter be nominated to
serve on the Board and continue to serve as Chairman of the Board for so long as
he is elected to serve on the Board.
(b)    The Executive, during the Employment Period, shall devote his full
business time, energies and talents to serving in the positions described in
Section 3(a) of this Agreement and he shall perform his duties faithfully and
efficiently subject to the directions of the Board. Notwithstanding the
foregoing, nothing herein shall preclude the Executive (i) from participating in
or serving on the board of directors or similar governing body of charitable,
religious, social or educational organizations or (ii) from participating or
serving on the board of directors or similar governing body of up to two public
companies, provided that such company is not a competitor of the Company and
such participation does not reflect negatively on the Company and that the
Executive provides the Company with advance written notice of such
participation; and provided, further, that in the case of the Executive’s board
participation pursuant to either clause (i) or (ii) above, the Board determines
in its good faith discretion that such participation or service does not
unreasonably interfere, individually or in the aggregate, with the Executive’s
performance of his obligations to the Company.
4.    Compensation. Subject to the terms of this Agreement, during the
Employment Period, while the Executive is employed by the Company, the Company
shall compensate the Executive for his services as follows:
(a)    Base Salary. The Executive shall receive an annual base salary (“Annual
Base Salary”) of no less than $700,000. The Executive’s Annual Base Salary shall
be reviewed annually by the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to its normal performance review policies for
senior executives and may be increased but not decreased. The term “Annual Base
Salary” as utilized in this Agreement shall refer to Annual Base Salary as in
effect from time to time. Such Annual Base Salary shall be payable in monthly or
more frequent installments in accordance with the Company’s payroll policies.
(b)    Annual Incentive Payment. With respect to each fiscal year or portion of
a fiscal year of the Company ending during the Employment Period, the Executive
shall be eligible to receive an annual incentive payment (the “Incentive
Payment”) as determined by the Compensation Committee in its discretion and, if
applicable, in accordance with the terms of any applicable incentive plan of the
Company and subject to the achievement of any performance goals established by
the Compensation Committee with respect to such fiscal year. The Executive’s
target Incentive Payment opportunity under the incentive plan applicable to the
Executive for each fiscal year during the Employment Period shall be 100% of his
Annual Base Salary (the “Target Incentive Payment”). Such target incentive
percentage may be increased but not decreased in the sole discretion of the
Company. Any earned Incentive Payment shall be paid to the Executive pursuant to
the terms of the applicable incentive plan; provided, however, that any such
Incentive Payment for a fiscal year shall be paid to the Executive no later than
the 15th day of the third month following the close of such fiscal year, unless
the Company or the Executive shall elect to defer the receipt of such Incentive
Payment pursuant to an arrangement that meets the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).
(c)    Equity Compensation. With respect to each fiscal year or portion of a
fiscal year of the Company ending during the Employment Period, the Executive
will be eligible to be considered for annual equity grants in the sole
discretion of the Compensation Committee.
(d)    Employee Benefits, Fringe Benefits and Perquisites. During the Employment
Period, the Executive shall be provided with employee benefits, fringe benefits
and perquisites on a basis no less favorable than such benefits and perquisites
(i) are provided by the Company from time to time to the Company’s other senior
executives and (ii) are provided by the Company from time to time to the senior
executives of companies acquired by the Company after the acquisition of such
companies, provided, however, that any benefits or perquisites provided by the
Company to such senior executives in accordance with any agreement entered into
by the Company in connection with any such acquisition that preserves the rights
of senior executives to continue to receive benefits and perquisites as received
immediately prior to the acquisition shall not be taken into account for the
purposes of this Section Error! Reference source not found..
(e)    Expense Reimbursement. During the Employment Period, the Company will
reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies applicable
to senior executives and in accordance with the requirements of Section 8(a)(ii)
of this Agreement.
(f)    Stock Ownership Requirement. During the Employment Period, the Executive
shall be subject to the Company’s stock ownership policy in accordance with the
guidelines as established by the Compensation Committee.
(g)    D&O Insurance. The Executive shall be covered by any directors’ and
officers’ insurance that the Company shall have in effect from time to time to
the same extent as the other directors and officers of the Company are covered
by such insurance.
5.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Executive incurs a Disability (as defined below) during the Employment Period,
the Company may provide the Executive with written notice in accordance with
Section 12(g) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided that, within 30 days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the inability of the Executive to perform the Executive’s duties with the
Company on a full-time basis as a result of incapacity due to mental or physical
illness, which inability exists for 180 days during any consecutive 12-month
period, as determined by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
(i)    willful misconduct or willful neglect by the Executive in the performance
of his duties to the Company;
(ii)    the Executive’s willful failure to adhere materially to the clear
directions of the Board or to adhere materially to the Company’s material
written policies;
(iii)    the Executive’s conviction of or formal admission to or plea of guilty
or nolo contendere to a charge of commission of a felony; or
(iv)    the Executive’s willful breach of any of the material terms and
conditions of this Agreement.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any act
or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. To invoke a termination
with Cause, the Company shall provide written notice to the Executive of the
existence of one or more of the conditions described in clauses (i) through (iv)
within 30 days following the Board’s actual knowledge of the existence of such
condition or conditions, specifying in reasonable detail the conditions
constituting Cause, and the Executive shall have 30 days following receipt of
such written notice (the “Executive Cure Period”) during which it may remedy the
condition if such condition is reasonably subject to cure. In addition, in the
case of a termination of the Executive’s employment with Cause other than as
described in clause (iii) above, the cessation of employment of the Executive
shall not be deemed to be with Cause, unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the members of the Board other
than the Executive at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before the Board), finding
that, in the good faith opinion of the Board, the Executive is guilty of the
conduct described in clauses (i), (ii) or (iv) above, and specifying the
particulars thereof in detail.
(c)    Good Reason. The Executive’s employment may be terminated by the
Executive during the Employment Period with or without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean, in the absence of the written
consent of the Executive:
(i)    a material diminution in the Executive’s Annual Base Salary or Target
Incentive Payment during the Employment Period;
(ii)    a material diminution in the position, authority, duties or
responsibilities of the Executive from those described in Section 3(a) of this
Agreement; provided that, following a Change in Control, this clause (ii) shall
relate to the Executive’s position(s), authority, duties and responsibilities as
in effect immediately prior to the Change in Control;
(iii)    a requirement that the Executive report to a corporate officer or
employee of the Company instead of reporting directly to the Board (or if the
Company has a parent corporation, a requirement that the Executive report to any
individual or entity other than the board of the ultimate parent corporation of
the Company);
(iv)    any material failure by the Company to comply with the material terms of
Section 4 of this Agreement during the Employment Period;
(v)    any relocation of the Executive’s principal place of business to a
location more than 30 miles from the Executive’s principal place of business
prior to such relocation; or
(vi)    any other material breach of this Agreement by the Company.
To invoke a termination with Good Reason, the Executive shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (v) within 30 days following the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Company shall have 30 days
following receipt of such written notice (the “Company Cure Period”) during
which it may remedy the condition if such condition is reasonably subject to
cure. If the Company fails to remedy the condition constituting Good Reason
during the applicable Company Cure Period, the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within 60 days following such Company Cure Period for such termination as a
result of such condition to constitute a termination with Good Reason.
Notwithstanding anything to the contrary in this Agreement, a temporary
suspension of the Executive’s duties, authorities, employment or other roles
hereunder not in excess of 90 days by the Board based upon the Board’s good
faith judgment that such suspension is warranted pending investigation of any
material allegations relating to the conduct of the Executive or the conduct of
the Company that may implicate the Executive shall not give rise to Good Reason.
(d)    Notice of Termination. Any termination by the Company with Cause, or by
the Executive with Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 12(g) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
30 days after the giving of such notice or 30 days after the end of the Company
Cure Period, if applicable, in the case of a termination by the Executive with
Good Reason). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
(e)    Date of Termination. For purposes of this Agreement, “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company without Cause, or by the Executive without Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, as the case may be, (ii) if the Executive’s employment
is terminated by the Executive with Good Reason, a date that is no later than
30 days after the Company Cure Period, if applicable, (iii) if the Executive’s
employment is terminated by the Company with Cause, the Date of Termination
shall be the date on which the Company notifies the Executive of such
termination (which shall not be until after the expiration of the Executive Cure
Period); and (iv) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
6.    Obligations of the Company upon Termination of Employment.
(a)    Resignation by the Executive with Good Reason, Termination Due to Death
or Disability or Termination by the Company without Cause. If, during the
Employment Period, the Executive’s employment is terminated (i) by the Executive
with Good Reason, (ii) by the Company due to Disability, (iii) by the Company
without Cause, or (iv) by reason of the Executive’s death and, except in the
case of clause (iv) and with respect to the payment of Accrued Obligations and
Other Benefits (as such terms are defined below), the Executive shall have
executed and delivered to the Company within 30 days of the Date of Termination
a release of claims against the Company and its affiliates substantially in the
form attached as Exhibit B and not revoked such release, the Company shall pay
to the Executive within 40 days after the Date of Termination (except as
otherwise required by law or provided below) or provide, as applicable, the
following:
(A)    A lump sum cash payment consisting of: (1) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid;
(2) any annual Incentive Payment earned by the Executive for a prior award
period, but not yet paid to the Executive (other than any portion of such annual
Incentive Payment that was previously deferred, which portion shall instead be
paid in accordance with the applicable deferral arrangement and any election
thereunder); (3) any accrued vacation or paid time off to the extent not
theretofore paid; and (4) any unreimbursed business expenses incurred prior to
the Date of Termination (the sum of the amounts described in clauses (1), (2),
(3), and (4) shall be hereinafter referred to as the “Accrued Obligations”);
(B)    A lump sum cash payment equal to the product of (1) 2.0 (or, if such
termination of employment occurs within two years following a Change in Control,
2.99) multiplied by (2) the sum of the Executive’s Annual Base Salary in effect
immediately prior to such termination of employment and the Target Incentive
Payment (whether payable in cash or equity) for the year of termination of
employment (or, if higher, or if no Target Incentive Payment has been
established for such year, the Incentive Payment paid or payable to the
Executive in respect of the completed fiscal year of the Company immediately
prior to the Date of Termination);
(C)    To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliates through the Date of Termination (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”); and
(D)    The Company shall provide the Executive and the Executive’s dependents
with continued coverage under any health, medical, dental, vision or life
insurance program or policy in which the Executive was eligible to participate
as of the time of the Executive’s employment termination, for 18 months (or, if
such termination of employment occurs within two years following a Change in
Control, 36 months) following such termination on terms no less favorable to the
Executive and the Executive’s dependents (including with respect to payment for
the costs thereof) than those in effect for employees generally, which coverage
shall become secondary to any coverage provided to the Executive by a subsequent
employer and to any Medicare coverage for which the Executive becomes eligible.
(b)    Termination by the Company with Cause; Resignation by the Executive
without Good Reason. If, during the Employment Period, the Executive’s
employment is terminated by the Company with Cause or by the Executive without
Good Reason, this Agreement shall terminate without further obligations to the
Executive, other than the obligation to pay or provide (i) the Accrued
Obligations (paid as set forth in Section 6(a)(A) of this Agreement) and
(ii) the Other Benefits (paid in accordance with the provisions of the
applicable plans).
(c)    Effect of Termination on Other Positions. If, on the Date of Termination,
the Executive is a member of the Board or the board of directors of any of the
Company’s subsidiaries, or holds any other position with the Company or its
subsidiaries, the Executive shall be deemed to have resigned from all such
positions as of the Date of Termination. The Executive agrees to execute such
documents and take such other actions as the Company may request to reflect such
resignation.
(d)    Full Settlement; Legal Fees Following a Change in Control. The payments
and benefits provided under this Section 6 (including, without limitation, the
Other Benefits) shall be in full satisfaction of the Company’s obligations to
the Executive upon his termination of employment, notwithstanding the remaining
length of the Employment Period, and in no event shall the Executive be entitled
to severance benefits (or other damages in respect of a termination of
employment or claim for breach of this Agreement) beyond those specified in this
Section 6. The Company agrees to pay as incurred (within 10 days following the
Company’s receipt of an invoice from the Executive), at any time from the
occurrence of a Change in Control through the Executive’s remaining lifetime
(or, if longer, through the 20th anniversary of the Change in Control) to the
full extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive, or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus, in each case,
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code based on the rate in effect for the month in
which such legal fees and expenses were incurred.
(e)    Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliates and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement with the Company or any of its affiliates. Without limiting the
generality of the foregoing, the Executive’s resignation under this Agreement
with or without Good Reason shall in no way affect the Executive’s ability to
terminate employment by reason of the Executive’s “retirement” under, or to be
eligible to receive benefits under, any compensation and benefits plans,
programs or arrangements of the Company or any of its affiliates, including,
without limitation, any retirement or pension plans or arrangements or
substitute plans adopted by the Company or any of its affiliates or their
respective successors, and any termination that otherwise qualifies as Good
Reason shall be treated as such even if it is also a “retirement” for purposes
of any such plan.
7.    No Mitigation; No Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.
8.    Section 409A; Forfeiture.
(a)    Section 409A.
(i)    General. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code and the Treasury regulations relating
thereto, or an exemption to Section 409A of the Code. Any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. To the extent required to avoid taxes and
penalties under Section 409A of the Code, all payments to be made upon a
termination of employment under this Agreement shall be made upon a “separation
from service” under Section 409A of the Code.
(ii)    In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement that are subject to Section 409A of the Code shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (1) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (2) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (3) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(iii)    Delay of Payments. Notwithstanding anything to the contrary in this
Agreement, to the extent required to avoid taxes and penalties under
Section 409A of the Code, if the Executive is considered a “specified employee”
for purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the date of termination),
any payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code that is otherwise due to the Executive under
this Agreement during the six-month period following his separation from service
(as determined in accordance with Section 409A of the Code) on account of his
separation from service shall be accumulated and paid to the Executive on the
first business day of the seventh month following his separation from service
(the “Delayed Payment Date”). The Executive shall be entitled to interest on any
delayed cash payments from the date of termination to the Delayed Payment Date
at a rate equal to the applicable federal short-term rate in effect under
Section 1274(d) of the Code for the month in which the Executive’s separation
from service occurs. If the Executive dies during the postponement period, the
amounts and entitlements delayed on account of Section 409A of the Code shall be
paid to the personal representative of his estate on the first to occur of the
Delayed Payment Date or 30 days after the date of the Executive’s death.
(b)    Forfeiture. Notwithstanding anything to the contrary in this Agreement:
(i)    If the Company is required to prepare an accounting restatement due to
material noncompliance of the Company as a result of misconduct, with any
financial reporting requirement under the federal securities laws, the Executive
shall reimburse the Company for all amounts received under any incentive
compensation plans from the Company during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document embodying such financial
reporting requirement, and any profits realized from the sale of securities of
the Company during that 12-month period, unless the application of this
provision has been exempted by the Securities and Exchange Commission;
(ii)    If the Compensation Committee shall determine that the Executive has
engaged in a serious breach of conduct that would constitute Cause under this
Agreement, the Compensation Committee may terminate any equity compensation
award or require the Executive to repay any gain realized on the exercise of an
award in accordance with the terms such award or the equity compensation plan
governing such award;
(iii)    If the Executive is found guilty of material misconduct by any judicial
or administrative authority in connection with any (A) formal investigation by
the Securities and Exchange Commission or (B) other federal or state regulatory
investigation, the Compensation Committee may require the repayment of any gain
realized on the exercise of an award under any equity compensation plan without
regard to the timing of the determination of misconduct in relation to the
timing of the exercise of the award; and
(iv)    The parties agree that any compensation under this Agreement shall also
be subject to clawback/forfeiture provisions required by any law applicable to
the Company, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and/or any applicable regulations.
9.    Treatment of Certain Payments.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that the Executive would not have a greater Net After-Tax
Receipt of aggregate Payments if the Agreement Payments were so reduced, the
Executive shall receive all Agreement Payments to which the Executive is
entitled hereunder.
(b)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than 15 days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits under the following sections in
the following order: (i) cash payments that do not constitute deferred
compensation within the meaning of Section 409A of the Code, and (ii) cash
payments that do constitute deferred compensation, in each case, beginning with
payments or benefits that are to be paid the furthest in time from the
Accounting Firm’s determination. All reasonable fees and expenses of the
Accounting Firm shall be borne solely by the Company. For purposes of all
present value determinations required to be made under this Section 9, the
Company and the Executive elect to use the applicable federal rate that is in
effect on the Effective Date pursuant to Treasury Regulations § 1-280G, Q&A-32.
(c)    To the extent requested by the Executive, the Company shall cooperate
with the Executive in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the Executive
(including, without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant,
before, on or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.
(d)    The following terms shall have the following meanings for purposes of
this Section 9:
(i)    “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations hereunder
and is reasonably acceptable to the Executive, which firm shall not, without the
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control.
(ii)    “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determines to be likely to apply to the Executive in the relevant tax
year(s).
(iii)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment.
(iv)    “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
(v)    “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.
(e)    The provisions of this Section 9 shall survive the expiration of this
Agreement.
10.    Restrictive Covenants.
(a)    Return of Company Property. Upon his termination of employment for any
reason, the Executive shall promptly return to the Company any keys, credit
cards, passes, confidential documents or material, or other property belonging
to the Company, and the Executive shall also return all writings, files,
records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or its affiliates or
containing any trade secrets relating to the Company or its affiliates, in each
case, in the Executive’s possession, except for any personal diaries, calendars,
rolodexes or personal notes or correspondence. For purposes of the preceding
sentence, the term “trade secrets” shall have the meaning ascribed to it under
the Uniform Trade Secrets Act. The Executive agrees to represent in writing to
the Company upon termination of employment that he has complied with the
foregoing provisions of this Section 10(a).
(b)    Mutual Nondisparagement. The Executive and the Company each agree that,
following the Executive’s termination of employment, neither the Executive, nor
the Company will make any public statements that materially disparage the other
party. The Company shall not be liable for any breach of its obligations under
this Section 10(b) if it informs its directors and executive officers, as such
term is defined in Rule 3b-7 promulgated under the Exchange Act (as defined in
Exhibit A hereto), of the content of its covenant hereunder and takes reasonable
measures to ensure that such individuals honor the Company’s agreement.
Notwithstanding the foregoing, nothing in this Section 10(b) shall prohibit any
person from making truthful statements when required by order of a court or
other governmental or regulatory body having jurisdiction or to enforce any
legal right, including, without limitation, the terms of this Agreement.
(c)    Confidential Information. The Executive agrees that, during his
employment with the Company and at all times thereafter, he shall hold for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or during his consultation with the
Company after his termination of employment, and which is not public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). Except in the good faith performance of his duties
for the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.
(d)    Nonsolicitation. The Executive agrees that, while he is employed by the
Company and during the one-year period following his termination of employment
with the Company (the “Restricted Period”), the Executive shall not, directly or
indirectly, (i) solicit any individual who is, on the Date of Termination (or
was, during the six-month period prior to the Date of Termination), employed by
the Company or its affiliates to terminate or refrain from renewing or extending
such employment or to become employed by or become a consultant to any other
individual or entity other than the Company or its affiliates or (ii) induce or
attempt to induce any customer or investor (in each case, whether former,
current or prospective), supplier, licensee or other business relation of the
Company or any of its affiliates to cease doing business with the Company or
such affiliate, or in any way interfere with the relationship between any such
customer, investor, supplier, licensee or business relation, on the one hand,
and the Company or any of its affiliates, on the other hand.
(e)    Noncompetition. The Executive agrees that, during the Restricted Period,
he will not engage in Competition (as defined below). The Executive shall be
deemed to be engaging in “Competition” if he, directly or indirectly, anywhere
in the continental United States in which the Company conducts business or has
plans to conduct business, owns, manages, operates, controls or participates in
the ownership, management, operation or control of or is connected as an
officer, employee, partner, director, consultant or otherwise with, or has any
financial interest in, any business (whether through a corporation or other
entity) engaged in the commercial banking business or in any other financial
services business that is competitive with any portion of the business conducted
by the Company or any of its affiliates. Ownership for personal investment
purposes only of less than 2% of the voting stock of any publicly held
corporation shall not constitute a violation hereof. Notwithstanding the
foregoing, the restriction above shall not prohibit the Executive from entering
into employment with, or providing services to, any subsidiary, division,
affiliate or unit of an entity (a “Related Unit”) if that Related Unit does not
engage in business that is in Competition with the Company, irrespective of
whether some other Related Unit of that entity is in Competition with the
Company (as long as the Executive does not engage in or assist in the activities
of any Related Unit that is in Competition with the Company).
(f)    Equitable Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of Section 10(b), 10(c), 10(d), or 10(e) and
he agrees that the Company, in addition to any other remedies available to it
for such breach or threatened breach, on meeting the standards required by law,
shall be entitled to a preliminary injunction, temporary restraining order, or
other equivalent relief, restraining the Executive from any actual or threatened
breach of Section 10(b), 10(c), 10(d), or 10(e). If a bond is required to be
posted in order for the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.
(g)    Severability; Blue Pencil. The Executive acknowledges and agrees that he
has had the opportunity to seek advice of counsel in connection with this
Agreement and the restrictive covenants contained herein are reasonable in
geographical scope temporal duration and in all other respects. If it is
determined that any provision of this Section 10 is invalid or unenforceable,
the remainder of the provisions of this Section 10 shall not thereby be affected
and shall be given full effect, without regard to the invalid portions. If any
court or other decision-maker of competent jurisdiction determines that any of
the covenants in this Section 10 is unenforceable because of the duration or
geographic scope of such provision, then after such determination becomes final
and unappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable, and in its reduced
form, such provision shall be enforced. Notwithstanding any provision of this
Agreement to the contrary, the covenants set forth in this Section 10 are not
intended to, and shall be interpreted in a manner that does not, limit or
restrict the Executive from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Exchange Act).
11.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive. This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by the Executive’s legal representatives, heirs or legatees. This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns.
(b)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to satisfy
all of the obligations under this Agreement in the same manner and to the same
extent that the Company would be required to satisfy such obligations if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise.
12.    Miscellaneous.
(a)    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives; provided, however, that, notwithstanding
the foregoing, the Company may amend or modify this Agreement if it determines
in good faith that it is necessary to do so in order to comply with applicable
legal and/or regulatory requirements or guidance, including, without limitation,
the final Guidance on Sound Incentive Compensation Policies issued on June 21,
2010 by the Office of the Comptroller of the Currency, the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision and Section 956 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or in the formal and conclusive
interpretation thereof by any regulator or agency of competent jurisdiction (it
being understood that any such amendment will not decrease in any material
manner the economic value of the incentive compensation opportunities currently
provided for in this Agreement).
(b)    Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(c)    Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of New York, without regard to
the conflict of law provisions of any state.
(d)    Dispute Resolution. Any controversy or claim arising out of or relating
to this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 10 of this Agreement) that is not resolved by the
Executive and the Company shall be submitted to arbitration in New York, New
York in accordance with New York law and the procedures of the American
Arbitration Association. The determination of the arbitrator shall be conclusive
and binding on the Company and the Executive and judgment may be entered on the
arbitrator(s)’ awards in any court having competent jurisdiction.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).
(f)    Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
(g)    Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or
prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice):
to the Company (through its agent of service):
Capital Bank Financial Corp.
4725 Piedmont Row Drive, Suite 110
Charlotte, North Carolina 28210
Facsimile: (704) 554-6909
Attention: General Counsel
or to the Executive:
At the address last on the records of the Company
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.
(h)    Survivorship. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
(i)    Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment agreement or understanding between the parties
with respect to the subject matter hereof (including, without limitation, the
Prior Agreement). The obligations under this Agreement are enforceable solely
against the Company and its successors and assigns.
(j)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
[Signature Page Follows]

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.
CAPITAL BANK FINANCIAL CORP.




By: _____________________________________
Name:
Title:




EXECUTIVE




________________________________________
R. Eugene Taylor



EXHIBIT A
CERTAIN DEFINITIONS
For purposes of this Agreement, the following terms have the meanings set forth
below:
“Change in Control” means:
(a)    the acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either
(i) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition by the Company, (B) any acquisition directly
from the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates, or
(D) any acquisition pursuant to a transaction that complies with clauses (i),
(ii), and (iii) of subsection (c) below;
(b)    individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination), shall be an Incumbent Director, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board;
(c)    the consummation of a reorganization, merger, statutory share exchange,
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 40% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least two-thirds of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination; or
(d)    approval by the stockholders of the Company of a complete dissolution or
liquidation of the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Person” means any individual, entity, or group (within the meaning given in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act).



[COMPANY LETTERHEAD]
[First Name Last Name
Street Address
City, State, Zip]
[DATE]
Dear [EMPLOYEE]:
This Agreement (this “Agreement”) is made as of the date listed below, by and
between Capital Bank Financial Corp. (the “Company”) and R. Eugene Taylor
(“Employee”) regarding Employee’s cessation of employment with the Company.
Upon execution, this Agreement shall constitute a binding General Release. We
advise that if you have any questions regarding your rights and the General
Release contained in this Agreement, you should consult an attorney prior to
executing this document. If you agree to the terms of this Agreement, you should
sign this Agreement and return it to the individual listed below on or after the
Termination Date (as defined below) but no later than 21 days from the date of
this Agreement.
[ADDRESS
CITY, STATE ZIP
ATTENTION:            ]
Employee’s employment will cease on [DATE] (the “Termination Date”). In
accordance with the terms of Employee’s employment agreement with the Company,
dated [DATE] (the “Employment Agreement”), Employee will receive the severance
benefits available to Employee under the Employment Agreement as set forth in
Schedule 1 hereto in exchange for the execution of this Agreement, which will
release all claims which have been or could be made by Employee relative to
Employee’s employment with, or termination by, the Company.
1.
Restrictions in Employment Agreement. Notwithstanding anything to the contrary
in this Agreement, Employee acknowledges and agrees that the provisions relating
to restrictions (the “Restrictions”) with respect to return of property,
nondisparagement, confidential information, nonsolicitation and noncompetition
contained in the Employment Agreement shall remain in full and force and effect
in accordance with the terms of the Employment Agreement. Employee will forfeit
any right to receive the payments or benefits described in this Agreement if
Employee violates any of the Restrictions; provided that, if the Termination
Date occurs on or after the occurrence of a Change in Control (as defined in the
Employment Agreement), the equitable remedies set forth in Section 10(f) of the
Employment Agreement shall be the only remedies available to the Company.

2.
Post-Employment Cooperation. Following the Termination Date, Employee agrees to
cooperate with the Company and its affiliates in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company or any of its affiliates which relate to
events or occurrences that occurred while Employee was employed by the Company.
Employee’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company or any of
its affiliates at mutually convenient times. Following the Termination Date,
Employee also agrees to cooperate with the Company or any of its affiliates in
connection with any investigation or review by any federal, state or local
regulatory authority to the extent that such investigation or review relates to
events or issues that occurred while Employee was employed by the Company. The
Company shall, at the request of Employee, reimburse any reasonable
out-of-pocket expenses that Employee incurs in connection with Employee’s
performance of Employee’s obligations pursuant to this Paragraph 2. The
foregoing obligations shall not apply after a Change in Control.

3.
Consideration of Agreement. Employee represents that: (a) Employee has had
sufficient time to consider Employee’s options regarding this Agreement; (b)
Employee has been provided with accurate and complete information regarding the
benefits that are available to Employee under the terms of this Agreement; (c)
Employee has not been subjected to any threats, intimidation, or coercion by the
Company in connection with this Agreement; and (d) the terms of this Agreement
have been written in a manner that Employee understands.

4.
Not an Admission. This Agreement shall not be construed as an admission by any
person or entity that he, she or it has acted wrongfully with respect to
Employee or any other person, or that Employee has any claims whatsoever against
any person or entity, and the Company specifically disclaims any liability for
wrongful acts against Employee or any other person, on the part of itself and
its officers, directors, employees or agents.

5.
General Release. Employee hereby irrevocably and unconditionally releases,
acquits, and forever discharges the Company and its affiliates, and their
officers, directors, partners, members, shareholders, representatives, agents,
attorneys, and employees and each of the affiliates, predecessors, successors
and assigns, and family members of the aforementioned (collectively, the
“Releasees”) from any and all rights, claims, charges, demands, obligations,
causes of action, promises, agreements, controversies, liens, damages and
liabilities of every kind based upon any past action, omission or event, whether
known or unknown, and whether or not in litigation that Employee may have or
that could be asserted by another on Employee’s behalf, based on any action,
omission or event relating to Employee’s employment with the Company and/or the
cessation thereof through the date Employee executes this Agreement. This
General Release includes actions claiming violation of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. 2000e et seq., the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers’ Benefit Protection Act, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, the Fair Labor Standards
Act, the Equal Pay Act, the Immigration and Reform Control Act, the Uniform
Services Employment and Re-Employment Act, the Rehabilitation Act of 1973, and
the New York State or City Human Rights Laws, each as amended, or any other
federal, state or local law, regulation, ordinance or common law, or under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between Employee and the Company or any of the Releasees. This General
Release also includes any claims for wrongful discharge or that claim of express
or implied contract of employment or any other cause of action or claims of
violation of common law. This General Release is for any and all relief, without
regard to its form or characterization. Included in this General Release are any
and all claims for attorneys’ fees and for future damages allegedly arising from
the alleged continuation of the effects of any past action, omission or event.
Notwithstanding the foregoing, this General Release shall not release the
Company from (a) any obligations under this Agreement or the Employment
Agreement; (b) any obligations regarding any rights of Employee as a current or
former officer, director or employee of the Company or its affiliates to
indemnification under the terms of the Employment Agreement, the Company’s
bylaws or charter or any insurance policy or other agreement under which
Employee is entitled to indemnification or directors’ and officers’ liability
coverage; (c) any claims or causes of action that cannot legally be waived,
including, but not limited to, any claim for earned but unpaid wages, workers’
compensation benefits, unemployment benefits, and vested 401(k) benefits; and
(d) any claims as the holder or beneficial owner of securities (or other rights
relating to securities, including equity awards) of the Company or its
affiliates. By signing this Agreement, Employee represents that Employee has not
commenced or joined in any claim, charge, action or proceeding whatsoever
against the Company or any of the Releasees arising out of or relating to any of
the matters set forth in this paragraph. Employee further represents that
Employee will not be entitled to or accept any personal recovery in any action
or proceeding that may be commenced on his behalf arising out of the matters
released hereby.

6.
Notification of New Employer. Employee hereby consents to the notification of
any new employer of Employee’s rights and obligations under this Agreement or
the Employment Agreement.

7.
Legal and Equitable Remedies. Because Employee’s services were personal and
unique and because Employee has had access to and has become acquainted with the
proprietary information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

8.
Entire Agreement. Employee acknowledges and agrees that any prior
representations, promises or agreements between Employee and the Company
relating to the subject matter of this Agreement are hereby extinguished, that
there are no oral or written representations, promises or agreements between the
parties other than those set forth in this Agreement, and that this constitutes
the entire and only agreement on the subject matters covered in this Agreement.
For the avoidance of doubt, this Agreement is not intended to extinguish any
provisions of the Employment Agreement.

9.
Severability. Should any provision of this Agreement be declared or determined
by any court to be illegal, invalid or unenforceable, the validity of the
remaining parts, terms or provisions shall not be affected and each remaining
part, term or provision shall be legal, valid and enforceable to the fullest
extent permitted by law, and any illegal, invalid or unenforceable part, term or
provision shall be deemed not to be a part of this Agreement.

10.
Jurisdiction/Choice of Law/Waiver of Jury Trial. Employee agrees that the
provisions of this Agreement shall be construed in accordance with the internal
laws of the State of New York, without regard to the conflict of law provisions
of any state. Both parties hereby waive any right to a jury trial.

11.
Acknowledgement. By signing this document, in addition to releasing all claims
described herein, in accordance with the Older Workers Benefit Protection Act of
1990, Employee is aware of and agrees to the following:

a.
Employee has been advised to consult with an attorney prior to signing this
Agreement;

b.
Employee was given at least 21 days to consider the actual terms of this
Agreement; Employee understands that Employee must deliver a signed copy of this
Agreement to the Company in the care of: [        ];

c.
    Employee understands that Employee may revoke this Agreement within seven
calendar days from the date of signing, in which case this Agreement shall be
null and void and of no force and effect on the Company or Employee; and

d.
Employee understands that this Agreement shall not become effective or
enforceable until the seven-day revocation period has expired. Employee further
understands and acknowledges that, to be effective, the revocation must be in
writing, delivered to [             ], on or before the seventh calendar day by
5:00 pm after Employee signs this Agreement.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS ARISING OUT OF YOUR EMPLOYMENT.
CAPITAL BANK FINANCIAL CORP.
By:                         
Name:                     
Title:                         
Dated:     


I have read this Agreement, and I am fully aware of the legal effects of this
Agreement. I have chosen to execute this Agreement freely, without reliance upon
any promises or representations made by the Company other than those contained
in this Agreement, and I understand that, under the terms of this Agreement, I
will receive payments as described in the Employment Agreement, less applicable
tax withholdings in accordance with the terms of the Employment Agreement
following the date on which this Agreement becomes irrevocable as described
above.
EMPLOYEE
Dated:             


SCHEDULE 1
SEVERANCE BENEFITS
Accrued Obligations:        $[●] (Base Salary)
$[●] (Unpaid Incentive Payment)
$[●] (Accrued Vacation)
$[●] (Unreimbursed Expenses)
Cash Severance:            $[●]
Welfare Benefits Continuation:    [18][36] months following the Termination Date
Other Benefits:            [To be specified as applicable]




    

